Title: Richard Cranch to John Adams, 3 July 1784
From: Cranch, Richard
To: Adams, John



Dear Bror.
Boston July 3d. 1784

I wrote you a few Lines by your most amiable Partner who sailed in a Ship commanded by Capt. Byfield Lyde, from Boston, the 20th. Ulto. I hope that before you receive this you will have had the inexpressible Happiness of meeting her and your dear Daughter in Europe. Our worthy Friend the Honble. Cotton Tufts Esqr. wrote you this Morning, since which the Secretary has deliver’d me the inclosed Act. As the Doctor intended it for you but was gone out of Town before I received it, I now enclose it to you by favour of the Honble. Mr. Tracy. Our Friend the Honble. James Lovell Esqr. was this Day chosen Naval Officer for the Port of Boston. I hope the Post will afford him a genteel Living. His Virtues and great Sufferings in the common Cause have entitul’d him to a much better Support than he has hitherto met with. Our Friends are all well. I am with the greatest Love and Esteem for you and your dear Connections, your affectionate Bror.

Richard Cranch


I long to hear of the safe arrival of our dear Friends.

